Citation Nr: 1454897	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  14-20 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right foot fungus.  

2.  Entitlement to service connection for left foot fungus.  

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini


REMAND

The Veteran had active military service from August 2005 to November 2006.  He additionally had six months and 12 days of prior service during 1985.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

By way of history, in a November 2007 rating decision the RO denied the Veteran's claims for service connection for hearing loss, for tinnitus, and for PTSD.  The Veteran was provided notice of that decision but did not appeal.  

In April 2011, the Veteran sought to reopen his claims for PTSD (claimed as anxiety attacks) and for tinnitus.  He also sought entitlement to non service-connected pension as well as service connection for fungus of the right foot and for fungus of the left foot.  Additionally, the Veteran alleged clear and unmistakable error (CUE) in the November 2007 rating decision related to the denial of his claims for service connection for hearing loss, for tinnitus, and for PTSD.  

In a March 2012 VA PTSD examination (DBQ), the examiner identified the Veteran's PTSD as causing occupational and social impairment due to mild or transient symptoms.  She additionally noted that the Veteran had received VA mental health treatment in December 2006 and January 2007, but that he had had no other mental health treatment.  In addition, the examiner commented:

[The Veteran] has worked as a line operator/technician at a carpet manufacturing plant.  He has worked for the past 5 years as a prison correction's officer.  

In an April 2012 rating decision, the RO granted service connection and assigned a 70 percent evaluation for PTSD, effective April 11, 2011.  It also granted the Veteran entitlement to non-service-connected pension, noted as being effective April 19, 2011.  (The basis for the 70 percent award for PTSD and/or the basis for the grant of pension benefits is not clear in light of the evidence then of record.)  Otherwise, the RO denied the Veteran service connection for tinnitus and for hearing loss, and also denied the Veteran's claim for CUE in the November 2007 rating decision related to the denial of his claims for hearing loss, for tinnitus, and for PTSD at that time.  

In May 2012, the RO received the Veteran's notice of disagreement (NOD).  The Veteran's NOD letter noted, in particular:

I disagree in part of the adjudicative determinations mentioned in the above referenced VA letter(s) and any enclosures thereto, except for those, if any, that I specifically state here that I do not want to appeal: tinnitus, effective date of PTSD, and hearing loss.  Therefore, my [NOD] specifically covers all the determinations made by the [RO] unless specifically excluded.  

In a May 2014 statement of the case (SOC), the RO identified the issues being appealed as service connection for left foot fungus and for right foot fungus, as well as an initial rating in excess of 70 percent for PTSD.  In a June 2014 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran reported that he wished to appeal all the issues listed in the SOC.  

Later in June 2014, the Pension Management Center in Philadelphia, Pennsylvania received from the Veteran an additional VA Form 9.  The VA Form 9 noted the Veteran's request for a videoconference hearing and also that the May 2014 SOC had ". . . ommitted [sic] the Veteran['s] claim for hearing loss due to its severity.  The Veteran is wearing hearing aids."  (Parenthetically, the VA Form 9 was forwarded to the Montgomery RO and received in August 2014.  It was later forwarded to the Board and received in November 2014.)  

The Veteran's appeal was certified to the Board in October 2014.  The issues certified were service connection for left foot fungus and for right foot fungus, as well as an initial rating in excess of 70 percent for PTSD.  

As noted above, the Veteran has requested a Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  Because the RO schedules Board videoconference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before a member of the Board.  The RO should notify the Veteran and his representative of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

